Citation Nr: 9931185	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  99-20 412	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.



FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on May 23, 1995; a notice of disagreement 
was received by VA after November 18, 1988, and the veteran 
retained an attorney in September 1995, within one year of 
the date of the Board's decision.

2.  On September 13, 1995, the veteran and his attorney 
entered into a contingent attorney fee agreement which 
provided that 20 percent of past-due benefits were to be paid 
by the VA to the veteran's attorney.  

3.  An August 1999 RO decision granted service connection for 
post-traumatic stress disorder (PTSD), effective from April 
3, 1998, which resulted in past-due benefits to the veteran.


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
September 1995 attorney fee agreement by VA from past-due 
benefits for the period from April 3, 1998, to August 23, 
1999, in the amount of 20 percent, have been met.  
38 U.S.C.A. § 5904 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of eligibility for attorney fees paid by the 
VA from past-due benefits requires: (1) A final decision 
promulgated by the Board, (2) a notice of disagreement 
pertaining to that decision dated on or after November 18, 
1988, and (3) the retention of counsel not later than one 
year after the date of the Board's decision. See 38 U.S.C.A. 
§ 5904(c) (West 1991); 38 C.F.R. § 20.609(c) (1999).

In this case, the Board promulgated a final decision denying 
service connection for PTSD on May 23, 1995.  A notice of 
disagreement pertaining to that decision was received in 
March 1993.  The record also reflects that the veteran and 
his attorney entered into a contingent fee agreement to 
represent the veteran in connection with his claim for VA 
benefits on September 13, 1995.  The Board notes that two fee 
agreements were received, both dated September 13, 1995.  The 
fee agreement initially received at the Board was later 
modified to conform to rules regarding payment by VA and 
under the Equal Access to Justice Act, and it is the latter 
fee agreement which is the subject of this decision.  That 
agreement, received at the Board in February 1997, provided 
that no more than 20 percent of past-due benefits was to be 
paid to the attorney for representation.

Based on this evidence, the Board finds that the September 
13, 1995, attorney fee agreement satisfied the eligibility 
requirements under 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 
20.609(c).  Clearly the record includes a final decision 
promulgated by the Board, a notice of disagreement pertaining 
to that decision dated after November 18, 1988, and 
documentation reflecting the retention of counsel within one 
year of the Board's decision.

The Board would observe that following the Board's May 23, 
1995, decision, the veteran's attorney appealed the denial to 
the United States Court of Appeals for Veterans Claims 
(Court), and the Court subsequently vacated and remanded the 
Board's decision in September 1996.  The Board remanded the 
case to the RO for additional development in February 1997, 
and a rating decision dated August 23, 1999, granted service 
connection for PSTD.  That rating decision resulted in past-
due benefits being payable to the veteran for the period of 
time from April 3, 1998, to August 23, 1999.

A September 13, 1999, letter to the veteran and his attorney 
indicated that past-due benefits had been computed at 
$10,864.00, and that 20 percent of that amount, or $2172.80, 
represented the maximum past-due benefits.  The Board finds 
this award to be presumptively reasonable in fact.  See 
38 C.F.R. § 20.609(f).  Moreover, the Board observes that the 
letter indicates that there are past-due benefits from which 
an award may be paid.  Accordingly, based on this evidence, 
the Board concludes and finds that attorney fees based on 
past-due benefits are payable to the veteran's attorney for 
the grant of service connection for PTSD for the time period 
from April 3, 1998, to August 23, 1999.  


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded the 
veteran for the grant of service connection for PTSD for the 
period from April 3, 1998, to August 23, 1999.




		
	S. L. KENNEDY
Member, Board of Veterans' Appeals



 


